Title: From James Madison to Robert R. Livingston, 3 July 1810
From: Madison, James
To: Livingston, Robert R.


Dear Sir
Washington July 3. 1810
It has been my wish to find some specimen of manufacture within my domestic precincts worthy of being presented to your daughter Mrs. Livingston. Delay has not relieved me from the mortification of betraying the poverty of our resources, by resorting to Mrs. M’s Smokehouse; from which are forwarded a few Virginia Hams, in a 
   
   The Box contains 2 dozen, & Mr. G. is requested to forward it to Clermont; but perhaps it may be well for some direction to go thence to him.

Box addressed to the care of the Collector at N. Y. Mr. Gelston. If they should prove such as are sometimes prepared, they may, as a variety, be not altogether unacceptable. I pray you, in having them delivered, to express to Mrs. Livingston the respect & thankfulness, of which I have given so deficient a proof, & to be assured, yourself, of my high esteem & regard.
James Madison
